Title: To George Washington from Major General William Heath, 25 June 1779
From: Heath, William
To: Washington, George


        
          Dear Genl
          Danforths House [Highlands, N.Y.]June 25th 1779 8 oClock A.M.
        
        The enclosed Intelligence this moment Came to hand shall run down to Genl Huntingtons Brigade shall take Genl Parsons with me any Signification of your pleasure shall be immediately executed. I have the honor to be with the greatest respect your Excellency most obedient Servt
        
          W. Heath
        
      